Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  159700                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  In re DEMONTIGNY/LAUBE, Minors.                                  SC: 159700                                          Justices
                                                                   COA: 345760
Bay CC Family Division:
                                                                   16-012245-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the May 9, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of In re
  Ferranti, Minor, 504 Mich ___ (2019) (Docket Nos. 157907-8).

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2019
           p0918
                                                                              Clerk